Title: To George Washington from Timothy Pickering, 21 April 1797
From: Pickering, Timothy
To: Washington, George

 

Sir,
Philadelphia April 21. 1797

To-day a Jerseyman called on me to enquire whether I knew of any agent of yours in this city, who could receive money for you. He said Colo. Israel Shrieve had formerly purchased some land of you at Red-Stone, which the Colo. sold to the Enquirer’s brother, in whose behalf he had come to pay two hundred pounds.
Not knowing of any such agent, I told the man I would inform you of his application, and in about two weeks could give him an answer. You will be pleased to favour me with the requisite information. I am with great respect Sir your most obt servt

Timothy Pickering

